 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrustees of Boston University and District 65, Dis-tributive Workers of America. Case I -CA- 15450May 10, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESI)AI.EUpon a charge filed on January 9, 1979, by District65, Distributive Workers of America, herein calledthe Union, and duly served on Trustees of BostonUniversity, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 1, issued acomplaint on February 2, 1979, against Respondent,alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 13,1978, following a Board election in Case I RC15201, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate' and that,commencing on or about January 4, 1979, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On February 14, 1979, Respondent filed itsanswer to the complaint, admitting in part, and deny-ing in part, the allegations in the complaint.On February 26, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 8,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause,and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-t Official notice is taken of the record in the representation proceeding,Case I-RC-15201, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysenms, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967): FollerrCorp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec. 9(d) ofthe NLRA, as amended.thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition tothe Motion for Summary Judgment, Respondent ad-mits that the Union has requested and that it hasrefused to bargain but contends that the certificationof the Union is invalid because the unit certified isinappropriate for the purposes of collective bargain-ing and because of the objections to the election andthe failure to hold a hearing on said objections. Re-spondent further contends that the Board's denial bytelegram of its request for review of the Regional Di-rector's Decision on Objections and Challenged Bal-lots, without having before it the entire record in thecase, constitutes an abuse of discretion and a denialof due process. The General Counsel argues that allmaterial issues have been previously considered andthat there are no litigable issues of fact requiring ahearing. We agree with the General Counsel.Review of' the record herein, including that in therepresentation proceeding, Case I RC-15201, estab-lishes that, upon a petition duly filed under Section9(c) of the Act, a hearing was held before HearingOfficer Robert C. Rosemere. Following the hearing,the case was transferred to the Board in Washington,D.C., for decision pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended. Thereafter, the Board is-sued a Decision and Direction of Election wherein itfound that the petitioned-for unit of all full-time andregular part-time clerical, technical, and service em-ployees (not covered by other union contracts) em-ployed at the Charles River campus, excludingguards, watchmen, supervisors, and professional em-ployees as defined in the Act and temporary, sea-sonal, and casual employees, constitutes a separateappropriate unit for the purposes of collective bar-gaining and directed that an election by secret ballotbe conducted among the employees in that unit.On May 24, 1978, a secret-ballot election was con-ducted among the employees in the aforementionedunit. The tally was 418 for and 360 against theUnion; there were 85 challenged ballots, a sufficientnumber to affect the results of the election. Respon-dent filed timely objections to conduct affecting theresults of the election, alleging, in substance, that theUnion campaigned in the polling areas, intimidatedemployees by such acts as interrogating them outsidethe polling areas, and made material misrepresenta-tions of fact. Respondent further objected to the par-ticipation of supervisors in the organizational cam-paign and to the counting of a ballot which had the242 NLRB No. 25110 TRUSTEES OF BOSTON UNIVERSITYword "hell" written on it. After investigation, the Re-gional Director, on September 8, 1978, issued a Deci-sion on Objections and Challenged Ballots in whichhe recommended that Respondent's objections beoverruled in their entirety and sustained 19 and over-ruled 33 of the 85 challenges. He further directed thatif after a revised tally of ballots issued a majority ofthe valid votes were cast for the Petitioner, a certifica-tion of representative would issue, whereas if the re-maining 33 challenged ballots became determinativeof the results of the election, a hearing would be heldin order to resolve them. On October 10, 1978, Re-spondent filed a timely request for review of the Re-gional Director's Decision on Objections and Chal-lenged Ballots, reiterating certain of its objections andrequesting that such objections be sustained or, in thealternative, that a hearing on those objections be di-rected. By telegraphic order of December 4, 1978, theBoard denied Respondent's request for review,thereby finding in effect not only that Respondent'sobjections raised therein did not warrant overturningthe election but also that those objections did notraise substantial or material issues warranting a hear-ing. On December 8, 1978, the 33 overruled chal-lenged ballots were opened and counted, and a re-vised tally of ballots issued, showing that a majorityof the employees of Respondent in the appropriateunit selected the Union as their representative forpurposes of collective bargaining.2On December 13,1978, the Regional Director issued a Certification ofRepresentative.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding.4We therefore find that2The tally was 427 for and 384 against the Union; the remaining chal-lenged ballots were insufficient in number to affect the results.tSee Pittsburgh Plate Glass Co., v. NL.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board. Secs 102.67(f) and 102.691c).' Respondent points to the Sixth Circuit's decision in Prestolie Wire Divi-sion v. N.L.R.B.. 592 F.2d 302 (6th Cir. 1979). as support for its contentionthat the Board's denial of its request for review, without having the entireinvestigative record before it, constitutes an abuse of discretion and a denialof due process. We disagree with the Sixth Circuit's holding and respectfullydecline to follow it. Moreover, we note that the case has no application here.Sec. 3(b) of the Act authorizes the Board to delegate to its Regional Direc-tors its powers under Sec. 9 and places review of any such delegated actionby a Regional Director within the Board's discretion. Where, as here. itRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummarJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACISI. THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, is a pri-vate nonprofit educational institution with its princi-pal office and place of business at 147 Bay StateRoad, in the city of Boston, Commonwealth of Mas-sachusetts, where it is engaged in the operation of aprivate nonprofit educational institution. Respondent,in the course and conduct of its business, annuallyderives gross revenues, for use with no restrictions, inexcess of $1 million and annually purchases, trans-fers, and delivers to its Boston facility goods and ma-terials valued in excess of $50,000 which were trans-ported to its Boston facility directly from States otherthan the Commonwealth of Massachusetts.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE ABOR ORGANIZATION INVOLVEDDistrict 65, Distributive Workers of America, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR .ABOR PRACTI(ESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time clerical, tech-nical and service employees (not covered byother union contracts) employed at the CharlesRiver Campus, but excluding guards, watchmen,appears from the Regional Director's decision and the brief in support of therequest for review that no substantial and matenal issues exist. we find thatit is a proper exercise of our discretion to deny the request for review on thatbasis. This finding is supported by the Act's policy of expeditiously resolvingquestions concerning representation.IIIl DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors and professional employees as de-fined in the Act, and temporary, seasonal andcasual employees.2. The certificationOn May 24, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on December 13, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 20, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about January 4, 1979, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 4, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Trustees of Boston University is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. District 65, Distributive Workers of America, isa labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time clerical, tech-nical, and service employees (not covered by otherunion contracts) employed at the Charles River Cam-pus, but excluding guards, watchmen, supervisors,and professional employees as defined in the Act andtemporary, seasonal, and casual employees, constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4. Since December 13, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 4, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfair112 TRUSTEES OF BOSTON UNIVERSITYlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Trusteesof Boston University, Boston, Massachusetts, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with District 65, DistributiveWorkers of America, as the exclusive bargaining rep-resentative of its employees in the following appropri-ate unit:All full-time and regular part-time clerical, tech-nical and service employees (not covered byother union contracts) employed at the CharlesRiver Campus, but excluding guards, watchmen,supervisors, and professional employees as de-fined in the Act, and temporary, seasonal andcasual employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Boston, Massachusetts, facility cop-ies of the attached notice marked "Appendix."5Cop-ies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by Re-In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region I, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Dis-trict 65, Distributive Workers of America. as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time and regular part-time clerical, tech-nical and service employees (not covered byother union contracts) employed at the CharlesRiver Campus, but excluding guards, watchmen,supervisors and professional employees as de-fined in the Act, and temporary, seasonal andcasual employees.TRUSTEES OF BOSTON UNIVERSITY113